Citation Nr: 0403833	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-08 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, currently diagnosed as gastritis, duodenitis, and 
esophagitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claim on appeal.

This appeal will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

After a review of the claims file, the Board finds that 
further medical development is in order.  Specifically, a 
medical opinion is needed to determine whether the in-service 
suggestion of peptic ulcer disease is related to the 
veteran's current complaints of gastritis, duodenitis, and 
esophagitis.  Further, a determination should be made as to 
whether there has been recent medical care, and whether there 
are any additional records that should be obtained.  The 
veteran is advised that while the case is in remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Ask the veteran whether he had any 
private or VA medical treatment related 
to the claim on appeal from 1959 to 1977.  
If so, obtain the appropriate release and 
associate the medical records with the 
claims file.

2.  Ask the veteran if he has had any 
private or VA medical treatment related 
to the claim on appeal since March 2002.  
If so, obtain the appropriate release as 
needed and associate the medical records 
with the claims file.

3.  Thereafter, veteran should be 
scheduled for an examination by an 
appropriate specialist to evaluate the 
veteran's gastrointestinal complaints.  
The claims file, to include records 
obtained pursuant to the above, if any, 
should be directed to a VA examiner.  The 
examiner should elicit a detailed history 
from the veteran regarding pertinent 
symptoms during service and after his 
release from service.  The examiner 
should offer an opinion regarding the 
relationship between the veteran's 
current gastrointestinal complaints and 
active military duty.  Specifically, the 
examiner is requested to express an 
opinion as to the following questions:

?	Does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's currently-diagnosed 
gastritis, duodenitis, and/or 
esophagitis had their onset during 
service or are in any other way 
causally related to service?
?	The examiner is asked to specifically 
address whether the in-service 
suggestion of peptic ulcer disease is 
related to the veteran's current 
symptomatology.
?	In responding to these questions, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as 
opposed to the history as provided by 
the veteran.
	
4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

